— Determination unanimously confirmed and petition dismissed. Memorandum: There is no merit to petitioner’s challenge to the prison disciplinary determination finding him guilty of drug use. The disciplinary hearing was conducted within the required time period, as duly extended by the Superintendent’s designee (see, 7 NYCRR 251-5.1 [a], [b]; Matter of Abreu v Coughlin, 157 AD2d 1028, 1029; Matter of Agosto v Coughlin, 153 AD2d 1008, 1009; Matter of Reveron v Coughlin, 142 AD2d 860). Further, the determination is supported by substantial evidence (see, Mat*673ter of Lahey v Kelly, 71 NY2d 135). (Article 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present — Dillon, P. J., Doerr, Denman, Lawton and Davis, JJ.